FOURNET, Chief Justice.
This appeal by the State from the dismissal of its prosecution against Robert G. Kershaw on his motion to quash the indictment presents the identical issue this day determined in a companion case, the only difference being that this indictment charges the illegal issuance of a worthless check dated February 28, 1957, in the amount of $1,270.53.
For the reasons assigned in State v. Ker-shaw, 234 La. 579, 100 So.2d 873, the judgment of the lower court is annulled and set aside, the motion to quash is overruled, and the case is remanded to the lower court for further proceedings consistent with the views therein expressed and in accordance with law.
SIMON, J., absent.